DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the September 24, 2021 Office Action, filed January 13, 2022, is acknowledged.  Applicants previously canceled claims 15-23. Claims 31-32 remain withdrawn from consideration as being directed to a non-elected invention.  Applicants amend claims 1, 12-14, 24-30, and withdrawn claims 31-32.  Claims 1-14 and 24-32 are pending in this application, with claims 1-14 and 24-30 being under examination.
 Any objection or rejection of record in the previous Office Action, mailed September 24, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.	

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to paragraph [0003] of the specification.  It is noted that paragraph [0003] of the specification lists the size of the ASCII text file as 83,025 bytes, whereas the ASCII text file itself lists the size as 83,034 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicants’ amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
 	Claims 1-6, 8-12, 14, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al. (150(3) Cell 647-658 (2012), and cited in the Information Disclosure Statement filed August 8, 2019) in view of Dueber et al. (U.S. Patent No. 8,765,403, issued July 1, 2014, and cited in the Information Disclosure Statement filed August 8, 2019,) and Williamson (4(8) Nature Chemical Biology 458-465 (2008), and cited in the Information Disclosure Statement filed August 8, 2019).  This rejection is maintained.
 	Regarding claims 1 and 24, Khalil discloses synthetic transcription factors (sTFs) which feature a modular design in which separate protein domains carry out individual molecular functions (Figures 1 and 2).  Khalil discloses zinc finger (ZF) domains enable binding to DNA (DBDs) at user-specified sequences embedded within an engineered promoter, that the transcriptional output for the promoter is driven by an activation domain (transcriptional activator), which recruits basal transcription machinery, and a protein- protein interaction domain allows cooperative interactions (LBDs) of adjacent TFs (Figures 1 and 2).  Khalil discloses that sTF monomers can be customized to different roles, including activating, cooperative, non-participatory, inhibitory roles, within a simple two-input system through the rational perturbation of component properties made accessible by a synthetic framework (Figure 6).  Khalil discloses engineering several sTFs by switching the placements of a PDZ ligand and PDZ ligand binding domains, switching the placement of the transcriptional activation domains (AD) between the proximal and distal sTF, and flipping the orientation of the operators (paragraph bridging pages 653 and 654 and Figure 6).  Khalil discloses that cooperative transcriptional synergy can be achieved when the sTF42_10, which comprises a PDZ ligand, ZF DNA binding domains, and an AD operator, was placed in a 
 	Regarding claim 2 and 3, Khalil teaches PDZ domains separated by a GSGS linker (GSGSVKESLV) (SEQ ID NO: 6) (page 652, column 2, second full paragraph and page 656, column 2, second full paragraph). 
 	Regarding claim 4 and 5, Khalil discloses that protein-protein interaction (binding) domains, namely, syntrophin PDZ domain and peptide ligands, were added as C-terminal fusions to the sTF (page 656, column 2, second paragraph).
 	Regarding claim 9, Khalil discloses that cooperative transcriptional synergy can be achieved when the sTF42_10, which comprises a PDZ ligand, ZF DNA binding domains, and an AD operator, was placed in a position closest to the downstream gene's start codon in comparison to the sTF 43 -B-4x, which comprises the PDZ ligand binding domain and serves as a cooperative factor operator (paragraph bridging pages 653 and 654 and Figure 6).
  	Regarding claims 10 and 26, Khalil teaches sTF-promoter pair library sequences and amino acid residues of the recognition helices for 19 OPEN-engineered three-finger arrays, and corresponding DNA binding sequences (Figure 3).  Khalil discloses that the DBD can be VRHNLTR (SEQ ID NO: 140) or QRSSLVR (SEQID NO: 142) and that the DBD binds to DNA binding motifs (DBM) of agagtgaggac (SEQ! D NO: 99) and agacgctgctc (SEQID NO: 102) (Figure 3).  Khalil also discloses the DBD can be selected from 42-10, which comprises SEQ ID NOs: 125-126 (Figure 3).  Khalil discloses that DBD of the zinc finger residues of 42-10 include the sequence TGQILDR VAHSLKR DPSNLRR (Figure 3).  While SEQ ID NOs: 125-126 are longer polypeptides than Khalil's disclosure of 42-10, 42-10 comprises the DBMs that are found 
 	Regarding claims 11 and 27, Khalil discloses that the ZF protein of the sTFs is fused to a VP16 minimal activation domain (AD), which autonomously facilitates recruitment of the RNA polymerase II machinery for MRNA initiation (page 649, column 1, final paragraph).
 	Regarding claim 25, Khalil discloses a platform by which ZF-based sTFs could be readily constructed and customized in which the platform consists of a cassette, into which artificial three finger arrays with engineered specificities are inserted to generates TF species (page 649, column 1, second paragraph).  Khalil discloses that the sTF cassette is paired with a synthetic promoter bearing ZF binding sequences that act as operators for the sTFs (page 649, column 1, second paragraph).
 	Regarding claim 28, Khalil discloses that the protein-protein interaction domains, including the peptide ligands, were added as terminal fusions to the sTF and separated by a GSGS linker (GSGSVKESLV) (SEQ ID NO: 6) (page 652, column 2, second full paragraph and page 656, column 2, second full paragraph). 
 	Regarding claim 29, Khalil discloses that the system of gene expression comprises a gene expression unit comprising a promoter operatively linked to a gene to be expressed (Figures 1 and 6).
 	Regarding claim 30, Khalil discloses a corresponding increase in the transcriptional output of the system, which provides for tuning up the level of activation with promoters harboring one, two, and 
 	Khalil fails to disclose or suggest a molecular clamp comprising n ligand binding domains (LBD), wherein each ligand binding domain is connected to at least one other LBD by a linker.  Khalil fails to disclose or suggest a system for controlling gene expression where the molecular clamp and at least one sTF are both present in a cell, and that at least one ligand binding domain of the molecular claim binds to the ligand of the sTF.
 	Dueber teaches a scaffold polypeptide (molecular clamp) comprising of two or more peptide binding elements (PBEs) (ligand binding domains) wherein a given PBE can be immediately adjacent to another PBE through a linker (Column 9, paragraph 2).  Dueber teaches where scaffolds (molecular clamps) were built by tethering together, via flexible nine amino acid glycine-serine linkers (Column 36, paragraph 1). Dueber teaches where a suitable linker includes peptides having multiple glycine and multiple serine residues, where exemplary linkers include, e.g., GSGSGSGGS (Column 11, paragraph 2). Dueber teaches that small amino acids such as glycine are of use in creating a flexible peptide and the creation of such sequences is routine to those of skill in the art (Column 11, paragraph 1). Therefore it would have been obvious to one of ordinary skill in the art to modify the GSGS linker of Khalil with the GSGSGSGGS linker of Dueber. This modification would have mounted as a simple substitution of one known linker for another structurally similar linker.
 	Regarding claim 6, Dueber teaches the PSD95/DIgA/Zo-1 (PDZ) domain from the adaptor protein syntrophin (Table 1) and where amino acid sequences of PDZ domains are known in the art, for example
amino acids 80-161 of the amino acid sequence provided in Gen Bank Accession No. NP 033254 (Mus musculus syntrophin) (Column 12, paragraph 4). Additionally, Dueber teaches where non-limiting examples of amino acid sequences of peptides comprising PDZ domain ligands include VKESLV (Column 16, paragraph 2) which is SEQ ID NO: 6.

 	Regarding claim 12, Dueber discloses a scaffold polypeptide (molecular clamp) that has a general formula of [(X)n(Y)]m, where each X is a different peptide binding element (ligand binding domain), wherein n is an integer from one to about 10, that V, if present, is a linker peptide, and that m is an integer from 2 to about (column 9, line 62 to column 10, line 2).
 	Regarding claim 14, Dueber discloses that the peptide binding element (ligand binding domain) can be a Src homology 2 (SH2) domain; a phosphotyrosine binding (PTB) domain; a Src homology 3 (SH3) domain; a GTPase Binding Domain (GBD); a leucine Zipper domain; a fork head associated (FHA) domain; a WW domain; a 14-3-3 domain; a death domain; a caspase recruitment domain (CARD), a bromodomain; a chromatin organization modifier; a shadow chromodomain; an F-box domain; a HECT domain; a RI NG finger domain; a sterile alpha motif (SAM) domain; a glycine-tyrosine-phenylalanine (GVF) domain; a soluble NSF attachment protein (SNAP) domain; a VHS domain; an ANK repeat; an
armadillo repeat; a WD40 repeat; an MH2 domain; a calponin homology domain; a Dbl homology domain; a gelsolin homology domain; a phoX and Bem1 (PB1) domain; a SOCS box; an RGS domain; a Toll/IL-1 receptor domain; a tetratricopeptide repeat; a TRAF domain; a Bcl-2 homology domain; a PSD95/DlgA/Zo-1 (PDZ) domain; a coiled-coil domain; a bZIP domain; and the like (column 11, lines 40 to 59).
 	Williamson discloses that cooperative formation of multicomponent complexes provides a natural way to control assembly and gene expression processes such as transcription, RNA processing and translation (page 461, column 1, first full paragraph).  Williamson discloses the formation of a quaternary complex between DNA and three proteins (Notch-1, CSL and MAML) to regulate Notch 
 	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the sTFs of Khalil with the scaffold polypeptide (molecular clamp) of Dueber in a cell and in order to achieve Williamson's cooperativity in multicomponent protein complexes in order to control transcription and gene expression.  The scaffold polypeptide of
Dueber contains PDZ ligand binding domains that is able to bind the PDZ ligand on Khalil's sTFs, which comprises a PDZ ligand and the AD.  One of ordinary skill in the art would in turn predict that this would produce cooperative transcriptional synergy as shown by of Khalil.  Dueber's disclosure that the scaffold polypeptide is able to organize proteins into a functional complex, Khalil disclosure of using sTFs to wire synthetic transcription circuits with in transcriptional complexes, and Williamson's disclosure of the formation of multicomponent macromolecular complexes is an essential feature to almost every aspect of cell function (pg. 458, paragraph 1), would make it obvious that combining a sTF and scaffold polypeptide, which are capable of binding to each other, in a cell would aid in the control of gene expression though cooperative formation of macromolecular complexes.
  	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to engineer the sTF of Khalil with a ligand containing the peptide sequence IRETIV in order to ensure efficient binding of Dueber' s scaffold polypeptide which contains the PDZ binding domains.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting of one PDZ domain for another, which would in turn facilitate the formation of a 

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Dueber, Williamson, as applied to claims 1-6, 8-12, 14, and 24-30 above, and further in view of Wiedemann et al. (343(3) Journal of Molecular Biology 703-718 (2004), and cited in the Information Disclosure Statement filed August 8, 2019).  This rejection is maintained.
 	Khalil, Dueber, and Williamson disclose and suggest a system for controlling gene expression and a synthetic transcription factor, as discussed above.
 	Khalil, Dueber, and Williamson do not disclose or suggest that the PDZ domain is a syntrophin or erbin PDZ domain, or that the ligand is IRETIV (SEQID NO: 7).
 	Regarding claim 6 and 7, Wiedemann teaches dissociation constants of representative ligands of both the erbin and SNA1 (a-1-syntrophin) PDZ domains (Table 2).  Wiedemann discloses that both synotrophin and erbin PDZ domains can recognize the ligand with the peptide sequence IRETIV (SEQ. ID NO: 7) (Table 2).
 	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to engineer the sTF of Khalil with a ligand containing Wiedemann’s peptide sequence IRETIV in order to ensure efficient binding of Dueber' s scaffold polypeptide which contains the PDZ binding domains.  This in turn would facilitate the formation of a multicomponent macromolecular complex between the scaffold polypeptide and the sTF to aid in nuclear related functions of transcription and gene expression, as disclosed by Williamson.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Dueber and Williamson as applied to claims 1-6, 8-12, 14, and 24-30 above, and further in view of Oka et al. (432 Biochemical Journal 461-472 (2010)).  This rejection is maintained.
 	Khalil, Dueber, and Williamson disclose and suggest a system for controlling gene expression and a synthetic transcription factor, as discussed above.
 	Khalil, Dueber, and Williamson do not disclose or suggest that the PDZ-containing scaffold protein (molecular clamp) comprises a nuclear localization signal (NLS) and has the structure (NLS-[LBD-linker]n-LBD).
 	Regarding claim 13, Oka discloses that ZO (zona occludens)-2, which associates with tight junctions, is a protein that controls the localization of YAP2 and contains three N-terminally located PDZ domains (abstract and paragraph bridging pages 461 and 362).  Oka discloses that the PDZ binding motif in YAP2 and the first PDZ domain in ZO-2 are required for the formation of the complex (Figure 3).  Oka discloses that ZO-2 has a propensity to localize to the nucleus and that ZO-2 has putative NLSs (abstract and page 463, column 2, first full paragraph, paragraph bridging pages 463 and 464, and Supplementary Figure S2). Oka discloses that ZO-2 can regulate the subcellular, nuclear, localization of YAP2 by comparing the localization of YAP2 in ZO-2-WTvs. ZO-2-ANLS transfected cells (Figure 4).
 	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to add the NLS of Oka to the system and sTF disclosed and suggested by Khalil, Dueber, and Williamson, because the NLS provides for localization to the nucleus where the system and sTF can provide formation of the desired complex and control of gene expression, as required by the claims.  Addition of the NLS to the polypeptide (clamp) would serve as a tag to facilitate the localization of the clamp to the nucleus of a cell, where it can form a multicomponent macromolecular complex with the sTF to aid in nuclear related functions of transcription and gene expression.

Response to Amendments and Arguments
	Applicants did not respond to the objection to the specification relating to the Sequence Listing Incorporation by Reference paragraph.  Therefore, this objection is maintained.

 	Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, these rejections are withdrawn.  However, a new rejection under 35 U.S.C. § 112(b)/second paragraph is set forth above.

	Regarding the rejection under 35 U.S.C. § 102, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, this rejection is withdrawn.

	Regarding the rejection under 35 U.S.C. § 103, Applicants’ amendments are arguments have been fully considered, but are not deemed to be persuasive. 
	Applicants assert that Dueber discloses only a rigid scaffold that is intended to bind enzymes for subtrate processing, and which is not suitable for organizing synthetic transcription factors or control of gene expression.  Applicants assert that tri-level control of sTF arrangement is not disclosed or suggested by the cited prior art.  Applicants assert Dueber’s high affinity for enzymes is in contrast for low affinity that would be required for gene expression where each sTF interacts with different substrates.
	To begin, it again appears that Applicants are attacking each reference individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091 231 USPQ 375 (Fed. Cir. 1985), USPQ 375 (Fed. Cir. 1986).  Here, it is the combination of Khalil, Dueber, and Williamson that disclose and suggest the claimed invention.  As stated above and previously, Dueber’s disclosure of a scaffold polypeptide designed to organize biosynthetic pathway enzymes (proteins) into a functional complex and the fact that these polypeptides comprise of two or more LBDs separated by a linker provides for the present application’s molecular clamp, which organizes the sTFs, such as those disclosed by Khalil, into a functional complex which contains PDZ domain LBDs that bind the ligands on the sTF.  In contrast to Applicants’ assertions, this provides for the currently claimed arrangement of the sTFs.  Williamson’s disclosure of cooperative formation of multicomponent complexes to aid in gene expression would motivate a skilled artisan to alter such arrangement in order to provide for increased or decreased gene expression, dependent on the presence of either a transcription activator or repressor.  
 	Further, Khalil does teach sTF comprising an effector domain or AD domain and ligand and it would be obvious to a skilled artisan to tether or arrange multiple sTFs of Khalil to the scaffold via ligand binding to the PDZ ligand binding domains to aid in gene expression.  The ordinary skill level of a molecular biologist is high.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in combining the cited prior art references.  Further, the differences in the prior art with regard to the components of the system for controlling gene expression (the sTFs and the molecular clamps) were encompassed in known variations or in principal known in the prior art.  Thus, the rationale to combine Khalil with Dueber and Williamson would have been the predictable use of prior art elements according to their established functions; here, Dueber’s scaffold provides for ligand binding domains connected via linker.  While Dueber does disclose binding of a substrate to enzymes, one of ordinary skill in the art would be motivated at least to try using Dueber’s scaffold as a molecular clamp in order to control gene expression (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870,875, 69 USPQ2d 1865,1868 (Fed. Cir. 2004).
 	Furthermore, while Dueber does relate to enzymes, Dueber’s scaffold also provides for each of the required PSD95/DIgA/Zo-1 (PDZ) domains and the sequences therefore.  Dueber also provides for PDZ domain ligands including VKESLV, which is SEQ ID NO: 6.  And, as discussed previously and above, Dueber discloses that a scaffold polypeptide can have one, two or more copies of each PBE (n), and which has a general formula of [(X)n(Y)]m, where each X is a different peptide binding element (ligand binding domain), wherein n is an integer from one to about 10, that V, if present, is a linker peptide, and that m is an integer from 2 to about 50.  Dueber also provides for the peptide binding element (ligand binding domain) being one of the instantly claimed LBDs.
In addition, Applicants have still not provided any objective or factually-based evidence contrary to the rejections as set forth above.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	
	For all these reasons, and those listed above, and because Khalil discloses the sTFs of the instant invention, and because Dueber and Williamson discloses the features of the claimed molecular clamp, the combination of Khalil, Dueber, and Williamson is deemed to render the claimed invention obvious.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636